CAMPBELL, Justice,
concurring.
I concur in the result in this proceeding because there is some precedent for the court’s holding. In future, cases, however, I would hold that if a political subdivision has accepted a gift by deed that grants a fee simple determinable interest, initiation of condemnation proceedings by the grantee on the reversionary interest is a renunciation of the gift. Condemnation is an act inconsistent with the granted, authorized use and will cause the granted estate to terminate and revert to the grantor in fee simple absolute.
ROBERTSON and KILGARLIN, JJ., join in this concurring opinion.